DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 20–39 are presented for examination in a non-provisional application filed on 06/292021.

Drawings
3.	The drawings were received on 06/292021 (in the filings).  These drawings are acceptable.


Double Patenting
4.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.



Claims 20–39 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 20–39 of copending Application No. 17/400,364. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.


6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 


7.	Claims 20–39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of Application Nos. 16/585,967, 16/750,556, and 17/330,998.

8.	Although the claims at issue are not identical, they are not patentably distinct (nonobvious) from each other, because at least some of the subject matter claimed in the instant application is already fully disclosed in the copending applications.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

For purposes of illustration, a table has been constructed below to compare dependent claim 33 of the instant application and claim 1 of copending application 16/585,967.

Instant Application No. 17/361,861
Copending Application 16/585,967
Claim 33.   The method of claim 30, wherein reporting the detected vulnerabilities as alerts includes providing indications of the detected vulnerabilities based on priority levels associated with the detected vulnerabilities.



	establishing an interface between a client environment and security components;
	using the interface to utilize cloud computing platform APIs to identify virtual disks of a virtual machine in the client environment;
	using the computing platform APIs to query a location of at least one of the identified virtual disks;
	receiving an identification of the location of the virtual disks of the virtual machine;
	emulating the virtual disks of the virtual machine to generate at least one snapshot;
	analyzing the at least one snapshot to detect vulnerabilities; and
	reporting the detected vulnerabilities as alerts.

	





	determining a location of a snapshot of at least one virtual disk of a protected virtual cloud asset, wherein the virtual cloud asset is instantiated in the cloud computing environment;
	accessing the snapshot of the virtual disk based on the determined location;
	analyzing the snapshot of the protected virtual cloud asset to detect potential cyber
threats risking the protected virtual cloud asset; and
	alerting detected potential cyber threats based on a determined priority.




Examiner’s Remarks
9.	Examiner refers to and explicitly cites particular pages, sections, figures, paragraphs or columns and lines in the references as applied to Applicant’s claims to the extent practicable to streamline prosecution.


Abbreviations
10.	Where appropriate, the following abbreviations will be used when referencing Applicant’s submissions and specific teachings of the reference(s):
i.	figure / figures:		Fig. / Figs.
ii.	column / columns:		Col. / Cols.
iii.	page / pages:			p. / pp.

References Cited
11.	(A)	Chen et al., US 9,268,689 B1 (“Chen”).
	(B)	Kempe et al., US 10,469,304 B1 (“Kempe”).
	(C)	Palagummi, US 2011/0289584 A1.
	(D)	Chefalas et al., US 2016/0364255 A1 (“Chefalas”).


Notice re prior art available under both pre-AIA  and AIA 
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A.
13.	Claims 20–22, 24–26, 28–32, 34–36, and 38–39 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Chen in view of (B) Kempe.
See “References Cited” section, above, for full citations of references.

14.	Regarding claim 20, (A) Chen teaches/suggests the invention substantially as claimed, including:
“A system for inspecting data, the system comprising:
	at least one processor configured to:”
(Col. 1, lines 30–32: performing virus scans at a storage device that stores one or more virtual machine disk image files (VMDK files);
Fig. 8 and Col. 19, lines 31: processor 814);

“establish an interface between a client environment and security components ...”
(Col. 4, lines 33–37: The client component of the secure anti-virus module can provide a user interface on a client device for a user, where the 35 user interface is configured to give the user access to functionality of the secure AV module (e.g., scheduling full and incremental virus scans, scheduling snapshots));

	“generate at least one snapshot of the virtual disks of the virtual machine”
(Fig. 5, step 505 and Col. 9, lines 23–24: creating a first snapshot of a file system of a network storage device 140);

	“analyze the at least one snapshot to detect vulnerabilities”
(Fig. 5, step 510 and Col. 10, lines 8–9: performing a full virus scan of the first snapshot); and

	“report the detected vulnerabilities as alerts”
(Col. 5, lines 26–39: Anti-virus engine 180 can examine contents of a file and search for known virus definitions, or patterns of data, within the file .... The anti-virus engine can report the results of the virus scan to a user or administrator).

Chen does not teach: “using the interface, utilize cloud computing platform APIs to identify virtual disks of a virtual machine in the client environment; use the computing platform APIs to query a location of at least one of the identified virtual disks; receive an identification of the location of the virtual disks of the virtual machine.”

(B) Kempe however teaches or suggests:

	“using the interface, utilize cloud computing platform APIs to identify virtual disks of a virtual machine in the client environment”
(Col. 4, lines 41–43: Clients of the service provider may access various services of the provider network via APIs;
Col. 19, lines 62–67: network visualization service may receive a UI event from a client device on which a client private network diagram is displayed. The event may, for example, request information on a selected resource instance or connection;
Col. 23, lines 9–14: The provider data center 1000 may, for example, provide clients the ability to implement virtual computing systems (VMs 1024) via a hardware virtualization service and implement virtualized data stores 1016 on storage resources 1018 via a storage virtualization service);

	“use the computing platform APIs to query a location of at least one of the identified virtual disks; receive an identification of the location of the virtual disks of the virtual machine”
(Col. 9, lines 35–57: UI event handler 26 may obtain the requested information for the virtual resource instance either from information already collected by data collection 22 component or by querying one or more provider network management processes 12 to request the information ... examples of information for a resource component that may be thus displayed include, but are not limited to ... health information, status information, lists or ranges of IP addresses or endpoints of the respective virtual resource instance).


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kempe with those of Chen, to provide direct client access to various functions, services, and information of the virtualization system on a cloud-computing network.  The motivation or advantage to do so is to provide greater user/admin control over the viewing, selection and managing of the (statuses and configurations of) virtual machines.


15.	Regarding claim 21 (dependent), Chen teaches/suggests:
“wherein during the analysis of the at least one snapshot, the virtual machine is inactive”
(Col. 11, lines 52–57: Although operation 515 is shown as occurring after operation 510, operation 515 can immediately and continuously occur after operation 505 is complete. After the first snapshot is created, any changes made to data in the snapped FS can be tracked by the snapshot FS in a change log associated with the first snapshot;
Col. 12, lines 25–27: a user can access an application of the running virtual machine and change data stored within the running VMDK file;
the Examiner notes: when a virtual machine is running (booted) but not being actively used or accessed by the user, it may be considered “inactive” (not executing any operations such as write, create or delete).

16.	Regarding claim 22, Chen teaches/suggests:
“wherein during the analysis of the at least one snapshot, the virtual machine is active”
(see Col. 11, lines 52–57; and Col. 12, lines 25–27, as applied in rejecting claim 21, above).

17.	Regarding claim 24, Chen teaches/suggests:
“wherein the at least one processor is further configured to implement a remedial action for at least one of the detected vulnerabilities”
(Col. 5, lines 39–41: antivirus engine can also be configured to remove viruses or malware from files).

18.	Regarding claim 25, Kempe teaches/suggests:
“wherein the identification of the location of the virtual disks of the virtual machine includes a virtual address of at least one of the virtual disks”
(Col. 9, lines 35–57: lists or ranges of IP addresses or endpoints of the respective virtual resource instance or lists).

19.	Regarding claim 26, Chen teaches/suggests:
“wherein the at least one snapshot includes a change log of at least one of the virtual disks configured to restore the virtual machine to a particular point in time”
(Col. 7, lines 15–20: A change log and metadata track the changes made between snapshots of the file system;
Col. 9, lines 51–52: Each VMDK file that is referenced by the snapshot FS (or simply snapshot) can be viewed as a backup image of a VMDK file;
the Examiner notes: the Examiner takes official notice that using a backup image (snapshot) to restore a system to an earlier state is a well-known application in the 

20.	Regarding claim 28, Chen teaches/suggests:
“wherein the at least one snapshot includes a plurality of snapshots, and the at least one processor is configured to generate the plurality of snapshots according to a predetermined schedule”
(Col. 4, lines 42–60: a secure AV module can automatically (i.e., without user intervention) initiate an initial snapshot of a file system according to a default schedule (e.g., every month, every two weeks, after a threshold amount of data has been written to the file system) and/or a schedule established by the user).

21.	Regarding claim 29, Chen teaches/suggests:
“wherein the at least one processor is configured to generate the at least one snapshot in response to a predetermined trigger event”
(see Col. 4, lines 42–60, as applied in rejecting claim 29, above, teaching a default schedule).

22.	Regarding claims 30–32, 34–36, and 38, they are the corresponding method claims reciting similar limitations of commensurate scope as the system of claims 20–22, 24–26 and 28, respectively. Therefore, they are rejected on the same basis as claims 20–22, 24–26 and 28 above.

23.	Regarding claim 39, it is the corresponding computer program product claim reciting similar limitations of commensurate scope as the system of claim 20. Therefore, it is rejected on the same basis as claim 20 above.


B.
Claims 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Chen in view of (B) Kempe, as applied to claims 20 and 30 above, and further in view of (C) Palagummi.

25.	Regarding claim 23, Chen and Kempe do not teach “wherein reporting the detected vulnerabilities as alerts includes indicating priority levels associated with the detected vulnerabilities.”

(C) Palagummi however teaches or suggests:
“wherein reporting the detected vulnerabilities as alerts includes indicating priority levels associated with the detected vulnerabilities”
(¶ 28: In addition to the names, some embodiments will display a threat level associated with the listed virus).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Palagummi with those of Chen and Kempe to provide a threat level in the scan results. The motivation or advantage to do so is to inform user or administrator the severity of the virus threat (e.g. in assessing whether additional corrective action is necessary).

26.	Regarding claim 33, it is the corresponding method claim reciting similar limitations of commensurate scope as the system of claim 23. Therefore, it is rejected on the same basis as claim 23 above.


C.
27.	Claims 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Chen in view of (B) Kempe, as applied to claims 20 and 30 above, and further in view of (D) Chefalas.

28.	Regarding claim 27, Chen and Kempe do not teach “wherein the snapshot includes a page file of memory associated with the virtual machine, the page file being configured to allow deduction of one or more applications running on the virtual machine.”

(D) Chefalas however teaches or suggests:
“wherein the snapshot includes a page file of memory associated with the virtual machine, the page file being configured to allow deduction of one or more applications running on the virtual machine”
(¶ 57: VM templates are created from snapshots of existing VMs, where a snapshot of a VM is a copy of the VM captured at a certain point in time. A VM (and its corresponding snapshot) may include a wide variety of information, including, but certainly not limited to: (i) log files; (ii) the state of the VM's BIOS; (iii) the contents of the VM's disk drive(s); (iv) the contents of the VM's memory (and/or a corresponding paging file);
¶ 46: Program/utility 40, having a set (at least one) of program modules 42, may be stored in memory 28 by way of example, and not limitation, as well as an operating system, one or more application programs, other program modules, and program data).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Chefalas with those of Chen and Kempe to include a page file in the virtual machine snapshot. The motivation or advantage to do so is to enable the complete restoration and re-provisioning of the virtual machine (by providing a snapshot of the VM’s working (main) memory).

29.	Regarding claim 37, it is the corresponding method claim reciting similar limitations of commensurate scope as the system of claim 27. Therefore, it is rejected on the same basis as claim 27 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
October 20, 2021